Citation Nr: 1807844	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-27 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right knee medical meniscal tear and anterior cruciate ligament tear, status post repair (a right knee disability). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 2004 to May 2012, to include service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the September 2012 rating decision, which assigned a 10 percent disability evaluation for the Veteran's right knee disability, also assigned noncompensable evaluations for scars of the right knee and left forearm.  While the additional claims of entitlement to initial compensable ratings for scars of the right knee and left forearm were appealed via a notice of disagreement received in October 2012, only the appeal for an increased rating for the Veteran's right knee disability was perfected in the July 2014 VA Form 9.  Therefore, the claims for initial compensable ratings for scars of the right knee and left forearm are not on appeal before the Board.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing is of record.

The Veteran has submitted additional evidence since the Agency of Original Jurisdiction (AOJ) last considered the Veteran's appeal in a June 2014 statement of the case (SOC), including VA treatment records dated throughout the entire period on appeal.  At his May 2017 videoconference hearing, however, the Veteran waived initial AOJ review of this new evidence.  See 38 C.F.R. § 20.1304 (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



	
REMAND

While the Board regrets further delay, additional development is warranted before this appeal may be decided.

The Veteran's May 2017 hearing testimony indicates that his service-connected right knee disability may have worsened since his last VA examination which was performed in May 2012.  Specifically, the Veteran stated that he suffers from periodic instability and subluxation of his right knee, and that limitation of flexion has decreased.  He also stated that his ACL has re-torn and that he used a knee brace.  Various VA treatment records also note the Veteran reporting knee buckling and locking.  The previous VA examination of the right knee, however, noted normal stability with no use of an assistive device, and no subluxation.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his right knee disability.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  Schedule the Veteran for a VA knee examination with an appropriate examiner to determine the current severity of his right knee disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted and all conditions diagnosed.  

3.  After completing the above actions and any other development deemed necessary, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




